tcmemo_2008_149 united_states tax_court estate of mary v allison donor deceased daniel b allison ii personal representative petitioner v commissioner of internal revenue respondent estate of mary v allison deceased daniel b allison ii personal representative petitioner v commissioner of internal revenue respondent docket nos filed date daniel b allison ii for petitioners michael t sargent for respondent memorandum opinion holmes judge mary allison died in her son daniel allison is an attorney and the personal representative of her estate he opened a probate case shortly after her death in seattle’s king county superior court it is still not closed mr allison also filed two tax_court cases for the estate in early neither of them has been closed it appears that mr allison has been telling our court that resolution of the probate case is all that’s needed to wrap up the tax_court cases and telling the king county superior court that resolution of the tax_court cases is all that’s needed to wrap up the probate case we issued an order to mr allison to show cause why we shouldn’t sanction him for his misrepresentations this opinion explains the reasons for our decision to make that order absolute the combined records of the probate and tax cases support background the following timeline year tax_court superior court september mr allison opened the probate case in the king county superior court may mr allison and his sister began litigating a dispute over the administrative expenses paid from their mother’s and father’s estates december nothing in the docket having happened in two years the superior court ordered mr allison to close his mother’s estate or file a status report january mr allison filed a petition in tax_court docket number contesting the irs’s determination_of_a_deficiency in gift_tax owed by his late mother january mr allison requested a one- year continuance in the probate case while he resolved the dispute with the commissioner january the superior court granted a continuance until date the order listed the reason for continuance as dispute with irs january mr allison filed a second petition in tax_court docket number challenging the irs’s determination_of_a_deficiency in estate_tax this case is closely related to the gift_tax case april both tax_court cases were put on the date baltimore trial calendar september mr allison and the commissioner jointly moved to continue the tax_court cases filed with the motion was a stipulation of agreed issues settling all the outstanding issues in the two cases with the exception of the issues of fees and commissions on the federal estate_tax_return these issues they explained are currently the subject of litigation between mr allison and a beneficiary this litigation appears to be the probate case still pending in the superior court december mr allison a graduate of stanford law school was admitted to the tax_court bar january the superior court again ordered mr allison to close the estate or report on its status may the tax_court cases were put on the date baltimore trial calendar july mr allison requested another continuance of the probate case until date because the e state could not be closed at that time because of a dispute with the irs mr allison then promised to close the estate after he resolved the irs dispute not telling superior court of the stipulation of agreed issues filed in tax_court the superior court continued the case until date august mr allison and the commissioner jointly move a second time for a continuance citing the unresolved probate case december the superior court continued the probate case until date for good cause shown april the tax_court cases were put on the date baltimore trial calendar july mr allison and the commissioner jointly move a third time to continue the tax_court cases mr allison having advised the commissioner that the litigation between the personal representative and a beneficiary concerning the fees and commissions issues was still pending september the superior court issued a form order to show cause and citation for contempt of court but noted that mr allison appeared and gave good reason why there has not been compliance with prior court orders and continued the contempt proceeding until date the court also noted that this c ase has been on the delinquency calendar since and each year mr allison requests case be continued another year due to dispute with the irs local agent never notified of delinquencies and neither was creditor who has requested special notice november mr allison wrote the superior court explaining that the dispute with the irs was still not resolved he also requested the order to show cause be discharged because he claimed all creditors had been paid and the dispute with the irs was set on the tax court’s trial calendar and he expected the tax case to be called in september or october of note that the motion to remove the tax_court cases from the trial calendar had already been granted and no new trial date had yet been set mr allison also asked for a continuance of the probate case until date saying that he couldn’t close the estate until he obtained a release from the irs december the tax_court cases were put on the date baltimore trial calendar march mr allison and the commissioner jointly moved a fourth time to continue the tax_court cases mr allison having advised the commissioner that the litigation between the personal representative and a beneficiary concerning the fees and commissions issues is still pending june mr allison wrote a letter to the superior court labeled an interim status report explaining that he couldn’t close the estate because of the ongoing irs dispute he also said that the irs cases were expected to be called on the trial calendar he asked the superior court to continue the probate case for another year without issuing another order to show cause june the superior court stating that mr allison appeared and gave good reason why there has not been compliance with prior court orders continued the probate case until date it also noted that mr allison is directed to appoint a non- corporate entity as resident agent and to file documentation from irs case in support of request for continuance july mr allison sent another interim status report to the superior court similar to his date letter november the tax_court cases were put on the date baltimore trial calendar january mr allison and the commissioner jointly move a fifth time to continue the tax_court cases mr allison having advised the commissioner that the litigation between the personal representative and a beneficiary concerning the fees and commissions issues was still pending august the tax_court cases were put on the date baltimore trial calendar july mr allison sent another interim status report to the superior court similar to the previous reports and stated that the tax_court cases were set on the trial calendar and expected to be called on the trial calendar he also wrote that a ll of the assets of the estate have been distributed all of the creditors have been paid december mr allison and the commissioner jointly moved a sixth time to continue the tax_court cases mr allison having advised the commissioner that the litigation between the personal representative and a beneficiary concerning the fees and commissions issues was still pending we granted the motion but put the cases on a status-report track and ordered them not returned to the general docket mr allison did not inform the commissioner or the court that he had distributed all the estate’s assets and paid all its creditors february mr allison filed a status report with the tax_court and gave the same reasons for continuing the cases as contained in the previously filed joint motions adding that the probate case was not set for trial this year and that the probability of settlement before trial is very low february the tax_court ordered the parties to submit a status report with information allowing tax_court to track the progress of the probate case over the internet - - may mr allison wrote to the tax_court that the superior court had not yet scheduled a trial date for the probate case he failed to mention that this was a result of his own repeated motions and reports to the superior court august the superior court ordered mr allison to appear on date and to show cause why he shouldn’t be held in contempt the order also stated that mr allison shall produce documenting evidence of irs dispute prior to hearing in order to receive continuance failure to do so shall result in closure of estate november the superior court issued a form order to show cause and a citation for contempt of court stating that mr allison appeared and gave good reason why there has not been compliance with prior court orders the court then continued the contempt proceeding until date the court also noted that the estate has two actions against irs proceeding in us tax_court it is unclear what documentation if any mr allison provided to the superior court or how he explained the lack of progress in the tax_court cases december the tax_court issued to mr allison an order to show cause requiring him to set a trial date in the probate case or face dismissal of the tax_court cases june mr allison told the superior court that the issue regarding administrative expenses had to be resolved and asked for a trial date july mr allison filed a supplemental response to the tax_court stating that the superior court had set a trial date for date december mr allison failed to file a status report with the tax_court and we ordered him to submit certified copies of all papers filed after date in the superior court january mr allison failed to provide the copies promising to do so when the superior court responded to his request march we ordered mr allison to submit the certified copies previously requested and not yet produced march instead of submitting the copies mr allison filed a status report stating that his adversary in the probate case changed lawyers and the new lawyer needed time to review the case documents also mr allison said that the burden of producing all the requested documentation was too heavy because the file was large mr allison attached a few certified copies from the probate case april we ordered the commissioner to produce the requested documents april the commissioner did so july mr allison successfully moved for continuance of the superior court trial date from date to date january mr allison successfully moved for continuance of the superior court trial date from date to date march we issued an order to show cause why we should not sanction mr allison for his conduct and ordering mr allison to appear before this court on april april we held a hearing regarding the order but mr allison didn’t show up may mr allison successfully moved for continuance of the superior court trial date from date to date we must now decide whether to sanction mr allison discussion from the comparison of the documents filed with this court and with the king county superior court we believe that mr allison is taking advantage of the calendar system of both courts to indefinitely postpone the resolution of the probate case and the tax_court cases we find that he deliberately and repeatedly told each court that the other matter had to be resolved first and in doing so he has misled and misinformed this court section says in part sec_6673 a tax_court proceedings -- procedures instituted primarily for delay etc --whenever it appears to the tax_court that-- a proceedings before it have been instituted or maintained by the taxpayer unless otherwise indicated all section references are to the internal_revenue_code primarily for delay the tax_court in its decision may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure counsel’s liability for excessive costs --whenever it appears to the tax_court that any attorney or other person admitted to practice before the tax_court has multiplied the proceedings in any case unreasonably and vexatiously the tax_court may require-- a that such attorney or other person pay personally the excess costs expenses and attorneys’ fees reasonably incurred because of such conduct this penalty is used to sanction and deter the use of false documents and testimony and to protect the integrity of our proceedings from intentional misconduct 102_tc_596 sec_6673 permits us to impose sanctions against the taxpayer--the estate in this case in 119_tc_276 an individual income_tax case brought by a pro_se petitioner we imposed a dollar_figure sanction under sec_6673 after we found that the taxpayer had intentionally delayed the case by serially filing bad faith bankruptcy cases and even forging what looked like bankruptcy court documents we later discovered that he was allowing the bankruptcy cases to linger just long enough to invoke the automatic_stay to delay trial in this court this outrageous behavior also prompted us to punish his dishonesty with an additional dollar_figure penalty for criminal contempt under sec_7456 id pincite in this case though we think it more appropriate to sanction mr allison personally in his role as the estate’s attorney so that any other beneficiaries of the estate don’t suffer for his actions sec_6673 gives us the power to make mr allison himself pay any fees or excessive costs that the commissioner has incurred as a result of his bad behavior-- actions which have multiplied the proceedings unreasonably and vexatiously mr allison repeatedly requested continuances from this court telling us that he was pursuing the probate case diligently while repeatedly telling the probate_court that he was moving forward in the tax_court cases he also has failed on many occasions to timely satisfy this court’s requests and orders his failure to submit information regarding the status of the probate case that we requested in is especially notable since it would likely have helped us catch his serial misrepresentations sooner mr allison’s education and legal experience not to mention his admission to the tax_court bar underscore the egregiousness of his conduct the issues in both cases before us are fairly simple and should have been resolved long ago instead the cases before us have dragged on for over eight years and the probate case has lingered for more than a decade we therefore find that he used procedures of our court primarily for delay and in doing so was repeatedly dishonest mr allison’s persistence in the face of warnings from both courts thus warrants a penalty under sec_6673 that section requires a determination of the costs imposed on the commissioner and we will order the commissioner to file evidence of what those costs were because mr allison is an attorney currently admitted to practice before the tax_court other sanctions may be appropriate we will also send this opinion and the order to show cause dated date to the king county superior court for their consideration in in re estate of allison no an appropriate order will be issued
